Citation Nr: 0018011	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  98-13 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for Dupuytren's 
contracture of the 3rd, 4th and 5th fingers of the left hand, 
currently rated 20 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
Dupuytren's contracture of the 3rd, and 4th fingers of the 
right hand.

3.  Entitlement to an increased rating for a left knee 
disability, currently rated 10 percent disabling.

4.  Entitlement to an increased rating for a right knee 
disability, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from August 1973 to 
December 1993.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



The veteran supplemented the recent Board hearing testimony 
with a physician's statement directed to the disability of 
both knees.  The physician stated that the knees were not 
stable and recommended the review of another physician's 
record of treatment.  The most recent private treatment 
records are dated in early 1998.  The extent of the 
disability as noted appears to conflict with the VA 
examination in early 1999 that did not report instability.  
The Board, through the statement from S. Van Ore, M.D., dated 
in October 1999, has been alerted to the existence of 
relevant contemporaneous treatment records that are not on 
file.

With respect to the disability of both hands and knees, and 
having reviewed the VA examinations since late 1996, the 
record does not include an adequate examination for 
evaluation of a disability based on limitation of motion or 
other functional impairment.  Further, the most recent 
examinations in 1999 were conducted without benefit of the 
veteran's claims folder.  The orthopedic evaluations must 
comply with the adjudication principles that require 
examinations to adequately portray the extent of functional 
loss due to pain on use or due to flare-ups.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995) (emphasis added).  

Thereafter, in Johnson v. Brown, 9 Vet. App. 7, 10 (1996), 
the Court in commenting on DeLuca restated its holding in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), that 
functional loss due to pain will be rated at the same level 
as the functional loss where motion is impeded.  The Board 
does not find that the VA examinations adequately evaluated 
the disabilities in light of DeLuca.  Further, the Board 
observes that reexamination would be justified in light of 
the recently reported treatment for knee problems.

Concerning Dupuytren's contracture of both hands, the Board 
asked that the examiner report findings as to the range of 
motion or ankylosis in accordance with the applicable rating 
criteria for finger disabilities as discussed in Shipwash v. 
Brown, 8 Vet. App. 218, 224-26 (1995).  The Court has 
reminded the Board that an evaluation must be based upon the 
factors that appear within the rating criteria.  Drosky v. 
Brown, 10 Vet. App. 251 (1997).  

In this case, as applied to multiple fingers, limitation of 
motion and the degree of ankylosis must be reported as 
described in notes that precede 38 C.F.R. § 4.71a, Diagnostic 
Codes (DC) 5216-23.  

The examiner did not report motion in the relevant terms nor 
was there an express statement as to the absence or presence 
of ankylosis.  Dupuytren's contracture produces a flexion 
deformity.  Dorland's Illustrated Medical Dictionary, 373 
(28th ed. 1994).  

Thus, the Board cannot opine on the significance of the 
orthopedic examination findings regarding the fingers 
affected by Dupuytren's contracture as they do not conform to 
the rating criteria.  If such "flexion deformity" of the 
fingers from Dupuytren's, which the VA examiner described as 
a flexion contracture, is equivalent to or analogous to 
ankylosis then an alternative rating scheme may be 
applicable.  

Under the aforementioned circumstances, the Board finds it 
necessary that the case be remanded to the RO for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may have 
additional records referable to his 
claims.  After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  

This should include all treatment records 
mentioned by Dr. Van Ore not previously 
of record.  Regardless of the veteran's 
response, the RO should secure all 
outstanding VA treatment records. 

3.  The RO should arrange for a VA orthopedic 
examination of the veteran by an orthopedic 
surgeon or other appropriate specialist to 
determine the current nature and extent of 
severity of his Dupuytren's contractures and 
disability of both knees.  Any further 
indicated special studies should be 
conducted.  

The claims file, copies of the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999), and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be so annotated in 
this regard.  

The examiner should record pertinent medical 
complaints, symptoms, and clinical findings, 
that pertain to the presence or absence, and, 
if present, the extent, of each of the 
factors provided in the pertinent rating 
criteria for the current and, at a minimum, 
the next higher rating, which should be 
provided to the examiner, who should comment 
on the extent of the functional limitations 
of the hands caused by Dupuytren's 
contractures and the disability of both 
knees.  

The examiner should identify all symptoms 
or manifestations of the disability 
considered and identify the specific 
functions affected by the orthopedic 
impairment associated with the 
disabilities.  

Any impairment of function not so related 
should be identified, as well as the 
normal range of motion for the joints 
examined with an explanation of the 
impairment of function from any deviation 
from the norm observed in the record.  
With respect to Dupuytren's contractures, 
findings as to the range of motion or 
ankylosis should be reported in 
accordance with the applicable rating 
criteria for finger disabilities as 
discussed in Shipwash v. Brown, and in 
accordance with the appropriate 
description of ranges of motion of the 
fingers as set forth in the rating 
criteria for the fingers affected and, if 
applicable, for ankylosis.  It is 
requested that the examiner provide 
explicit responses to the following 
questions:

(a) Does the information available regarding 
Dupuytren's contractures and disability of 
both knees show that they cause weakened 
movement, excess fatigability, or 
incoordination, and if so, can the examiner 
comment on the severity of these 
manifestations and on the ability of the 
veteran to perform average employment in a 
civil occupation?  If the severity of these 
manifestations cannot be quantified or 
determined from the information available, 
the examiner should so indicate.

(b) With respect to any complaints of 
pain, the examiner is requested to 
specifically comment on whether such pain 
would be consistent with the level of 
symptoms as evaluated, and the presence 
and degree of, or absence of, muscle 
atrophy attributable to a disability; the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the disability, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the disabilities.  

In addition, the examiner should offer an 
opinion as to whether there is evidence 
of adequate pathology present to support 
the level of each of the veteran's 
subjective complaints.  The examiner 
should offer an opinion as to the degree 
of any increased functional impairment 
that could be expected on increased use 
of the fingers of both hands affected by 
Dupuytren's contracture and the knees 
expressed, if possible, in terms of 
additional degrees of loss of motion, 
weakness, or other functional impairment.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and the required opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v, West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the veteran's claims for 
increased ratings for Dupuytren's 
contracture of the 3rd, 4th and 5th fingers 
of the left hand and 3rd and 4th fingers 
of the right hand, and for disability of 
the left knee and the right knee.  The RO 
should also document its consideration of 
the applicability of the criteria under 
38 C.F.R. § 3.321(b)(1) (1999).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should 
be returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


